Appeal by the defendant from a judgment of the County Court, Nassau County (LaPera, J.), rendered February 17, 1998, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We reject the defendant’s contention that he was denied the effective assistance of counsel. Viewed in totality, the trial record reveals that he was provided meaningful representation (see, People v Flores, 84 NY2d 184, 186; People v Jackson, 70 NY2d 768, 769; People v Badia, 159 AD2d 577, 578; People v Sullivan, 153 AD2d 223).
The defendant’s remaining contentions are unpreserved for appellate review, and in any event, without merit. Ritter, J. P., Santucci, Goldstein and Feuerstein, JJ., concur.